Citation Nr: 0204278	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  00-11 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for otitis externa. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from April 1943 to March 
1948. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).  


REMAND

In an October 2000 written statement, the veteran canceled a 
scheduled hearing before a Member of the Board sitting at the 
RO and expressed a desire instead for a hearing "at the 
Regional Office."  The Board interprets this statement as a 
request for a hearing at the RO before a VA hearing officer.  
The RO will thus be requested to contact the veteran and 
schedule the requested hearing, if it is still his desire to 
attend such a hearing.  In this regard, while the veteran 
indicated that he did not desire a hearing before a Member of 
the Board in his August 2001 substantive appeal, he did not 
express his intention with regard to a hearing before a 
hearing officer on this document.  Review of the record does 
not otherwise reveal a revocation of the veteran's request 
for a hearing.  Thus, to ensure that the veteran has the full 
benefit of due process, the Board concludes that he must be 
provided with the opportunity to present testimony at a 
hearing before a hearing officer before it formally 
adjudicates the veteran's claims.

For the reasons stated above, this case must be REMANDED for 
the following: 

The RO is to contact the veteran and 
schedule him for a hearing before a 
hearing officer at the RO, if he so 
wishes.  If he no longer desires a 
hearing at the RO before a hearing 
officer, documentation of this fact 
should be associated with the claims 
file.  

Thereafter, to the extent the benefits sought are not 
granted, and after application of applicable procedures, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to assist the veteran 
in the development of his appeal, and the Board does not 
intimate an opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


